


Exhibit 10.26

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of August 18, 2014, is
made by and among Alphabet Holding Company, Inc., a Delaware corporation
(“Parent”), Parent’s wholly-owned subsidiary, NBTY, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), and Steven Cahillane
(“Executive”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.                                    It is the desire of the Company to assure
itself of the services of Executive to the Company by entering into this
Agreement.

 

B.                                    Executive and the Company mutually desire
that Executive provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.                                      Employment.

 

(a)                                 General.  The Company shall employ Executive
and Executive shall enter the employ of the Company, for the period and in the
position set forth in this Section 1, and upon the other terms and conditions
herein provided.

 

(b)                                 Employment Term.  The initial term of
employment under this Agreement (the “Term”) shall be for the period beginning
on September 8, 2014 (the “Start Date”) and ending on the fifth anniversary
thereof, subject to earlier termination as provided in Section 3.  The Term
shall automatically renew for additional one (1) year periods unless no later
than sixty (60) days prior to the end of the otherwise applicable Term, either
party gives written notice of non-renewal (“Notice of Non-Renewal”) to the
other, in which case Executive’s employment will terminate at the end of the
then-applicable Term or any earlier date set by the Company in accordance with
Section 3 and subject to earlier termination as provided in Section 3.

 

(c)                                  Position and Duties.

 

(i)                                     Executive shall serve as Chief Executive
Officer and President of the Company and Parent with the responsibilities,
duties and authority customarily associated with such position in a company the
size and nature of the Company and such other responsibilities, duties and
authority commensurate with such position, as may from time to time be assigned
to Executive by the Board of Directors of Parent (the “Board”).  In addition,
Executive shall be appointed as a member of the Board as of the Start Date. 
Executive shall report directly to the Board, the Board of Directors of the
Company or any committee of any such board.  Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company, and Executive shall not serve on any corporate, industry or civic
boards or committees without the prior consent of the

 

--------------------------------------------------------------------------------


 

Board; provided that Executive shall be permitted to serve on charitable boards,
be involved in charitable activities and manage his passive personal and family
investments so long as such activities do not materially interfere with
Executive’s duties hereunder or violate any covenant contained in Section 5, 6
or 7.

 

(ii)                                  Executive’s principal place of employment
shall be the offices of the Company in Ronkonkoma, New York.

 

2.                                      Compensation and Related Matters.

 

(a)                                 Annual Base Salary.  During the Term,
Executive shall receive a base salary at a rate of $850,000 per annum (as
increased from time to time, the “Annual Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Company.  Such Annual
Base Salary shall be reviewed (and may be increased, but not decreased) from
time to time (but at least annually) by the Board or an authorized committee of
the Board.

 

(b)                                 Annual Bonus Opportunity. For the fiscal
year ending September 30, 2015 and for each full fiscal year of the Company that
begins thereafter during the Term, Executive will be eligible to participate in
an annual bonus program established by the Board (the “Annual Bonus”). 
Executive’s Annual Bonus compensation under such bonus program shall be targeted
at 100% of his Annual Base Salary, subject to adjustments between the range of
50% to 200% for under or over performance, as determined by the Board (or an
authorized committee of the Board).  Unless determined otherwise by the Board
(or another committee of the Board), the bonus awards payable under the
incentive program shall be based on the achievement of EBITDA based performance
goals to be determined by the Board (or an authorized committee of the Board). 
Executive shall not be entitled to an Annual Bonus for fiscal year ending
September 30, 2014. The Annual Bonus shall be paid as soon as reasonably
practicable following the end of the applicable fiscal year, but in no event
shall it be paid after March 15th of the calendar year following the calendar
year in which the fiscal year to which the Annual Bonus relates.

 

(c)                                  Stock Option Award.  Within the 60-day
period following the Start Date, Executive will receive an award of stock
options to purchase Common Stock (the “Options”).  The terms and conditions of
the Options will be governed by Parent’s 2010 Equity Incentive Plan and the
Stock Option Agreement in substantially the form attached hereto as Exhibit A. 
The number of shares covered by such Options shall equal 50,000.  The Options
shall have a per share exercise price equal to the fair market value per share
of such Option on the date of grant, as determined by the Board.

 

(d)                                 Benefits.  During the Term, Executive (and
his eligible dependents) shall be eligible to participate in employee benefit
plans, programs and arrangements of the Company applicable to senior-level
executives (including, without limitation, profit sharing, retirement, health
insurance, sick leave and other benefits) and consistent with the terms thereof,
as in effect from time to time, excluding severance programs.

 

(e)                                  Vacation.  During the Term, Executive shall
be entitled to paid vacation in accordance with the Company’s vacation policies
applicable to senior executives of the Company, as it may be amended from time
to time; provided, however, that, in no event shall

 

2

--------------------------------------------------------------------------------


 

Executive be entitled to more than four (4) weeks of paid vacation annually. 
Any vacation shall be taken at the reasonable and mutual convenience of the
Company and Executive.

 

(f)                                   Expenses.  During the Term, the Company
shall reimburse Executive for all reasonable travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s expense reimbursement policy.  In addition, the
Company shall reimburse Executive for up to $20,000 in legal fees and expenses
actually incurred by Executive in connection with the drafting, review and
negotiation of this Agreement on or prior to the Start Date. Subject to
Section 11(l), the Company shall reimburse such legal fees and expenses in 2014
within thirty (30) days following Executive’s delivery to the Company of
substantiation in accordance with applicable Company policy evidencing such
expenses.

 

(g)                                  Key Person Insurance.  At any time during
the Term, the Company shall have the right (but not the obligation) to insure
the life of Executive for the Company’s sole benefit.  The Company shall have
the right to determine the amount of insurance and the type of policy. 
Executive shall reasonably cooperate with the Company in obtaining such
insurance by submitting to reasonable physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

 

(h)                                 Reimbursement for Relocation Expenses. 
Executive shall be entitled to reimbursement for reasonable and necessary
expenses incurred during the Term in connection with Executive’s relocation from
Atlanta, Georgia to Long Island, New York, which reasonable and necessary
expenses shall be subject to the terms of the Company’s relocation policy,
attached hereto as Exhibit E.  The expenses under this Section 2(h) must be
incurred by Executive during the Term, but in no event later than the third
anniversary of the Start Date.  In addition, until Executive relocates to
Ronkonkoma, New York, Executive will have the use of a corporate jet to commute
from Atlanta, Georgia to Ronkonkoma, New York; provided, that such benefit shall
not last later than the third anniversary of the Start Date and there shall be a
maximum annual cost of $200,000 per calendar year (pro-rated for partial years),
as reasonably determined by the Company.

 

3.                                      Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)                                 Circumstances.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon Executive’s death.

 

(ii)                                  Disability.  If Executive has incurred a
Disability, as defined below, the Company may terminate Executive’s employment
while the Executive remains Disabled, provided that a Disability termination
shall occur automatically in the event of a Disability pursuant to the second
sentence of the definition thereof.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Termination for Cause.  The Company may
terminate Executive’s employment for Cause, as defined below.

 

(iv)                              Termination without Cause.  The Company may
terminate Executive’s employment without Cause.

 

(v)                                 Resignation from the Company for Good
Reason.  Executive may resign Executive’s employment with the Company for Good
Reason, as defined below.

 

(vi)                              Resignation from the Company Without Good
Reason.  Executive may resign Executive’s employment with the Company for any
reason other than Good Reason or for no reason.

 

(vii)                           Non-extension of Term by the Company.  The
Company may give notice of non-extension to Executive pursuant to Section 1.

 

(viii)                        Non-extension of Term by Executive.  Executive may
give notice of non-extension to the Company pursuant to Section 1.

 

(b)                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive under this Section 3
(other than termination pursuant to paragraph (a)(i)) shall be communicated by a
written notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Executive, shall be at least thirty
(30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination.  A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion, but not more than thirty (30) days after the giving of the notice
without the Executive’s prior written consent.  The failure by either Party
hereunder to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason (as applicable) shall not
waive any right of such Party or preclude such Party from asserting such fact or
circumstance in enforcing such Party’s rights hereunder.

 

(c)                                  Company Obligations upon Termination
(including due to death and Disability).  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3, Executive
(or Executive’s estate) shall be entitled to receive the sum of:  (i) the
portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive within thirty (30) days of
termination; (ii) any accrued vacation owed to Executive under the Company’s
vacation policy within thirty (30) days of termination; (iii) any expenses owed
to Executive pursuant to Section 2(f) or (h) in accordance with such section;
(iv) except in the case of a termination by the Company for Cause, the bonus
earned for any completed fiscal year at the time it would otherwise have been
paid if Executive continued to be

 

4

--------------------------------------------------------------------------------


 

employed (including as to any deferrals); and (v) any amount accrued and arising
from Executive’s participation in, or benefits accrued under any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Company Arrangements”).  Except as
otherwise expressly required by law (e.g., COBRA) or as specifically provided
herein, all of Executive’s rights to salary, severance, benefits, bonuses and
other amounts hereunder (if any) shall cease upon the termination of Executive’s
employment hereunder.  In the event that Executive’s employment is terminated by
the Company for any reason, Executive’s sole and exclusive remedy with regard to
the nonequity compensation for services shall be to receive the severance
payments and benefits described in this Section 3(c) or Section 4, as
applicable.  The foregoing shall not limit any of Executive’s rights with regard
to equity (which shall be controlled by the relevant plan and grants) or any
rights to indemnification, advancement of legal fees, and coverage under
directors and officers liability insurance (including without limitation any
such rights arising under the indemnification agreements referenced in
Section 11(m) or under the bylaws, certificate of incorporation of other similar
governing document of the Company or Parent).

 

(d)                                 Deemed Resignation.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its Affiliates.

 

4.                                      Severance Payments.

 

(a)                                 Termination for Cause, Resignation from the
Company Without Good Reason, or Non-extension of Term by Executive.  If
Executive’s employment shall terminate pursuant to Section 3(a)(iii) for Cause,
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, or for no reason, or pursuant to Section 3(a)(viii) due to
non-extension of the Term by Executive, Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).

 

(b)                                 Termination without Cause, Resignation from
the Company With Good Reason, Termination Upon Death, Disability or Termination
upon Non-Extension of the Term by the Company.  If Executive’s employment shall
terminate without Cause pursuant to Section 3(a)(iv), pursuant to
Section 3(a)(v) due to Executive’s resignation for Good Reason, as a result of
Executive’s death pursuant to Section 3(a)(i) or Disability pursuant to
Section 3(a)(ii), or pursuant to Section 3(a)(vii) due to non-extension of the
Term by the Company, then, subject to Executive (or his eligible representative
in the event of his death or Disability) signing on or before the 50th day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims in the form attached as Exhibit B to this
Agreement, and Executive’s continued compliance with Sections 5 and 6 up to the
date of any such payment, subject to Section 11(l) hereof, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), (1) an
amount in cash equal to one times the Annual Base Salary of Executive as of the
Date of Termination, payable in the form of salary continuation payments in
regular installments over the twelve month period following the date of
Executive’s Date of Termination in accordance with the Company’s normal payroll
practices, and (2) provided that any termination of Executive’s employment
occurs on or after April 1st of the fiscal year of employment termination, a pro
rata bonus for such fiscal year of employment termination based

 

5

--------------------------------------------------------------------------------


 

on the terms of the management bonus plan for such fiscal year and paid when it
would otherwise have been paid if the Executive continued to be employed
(including as to any deferrals) but in no event shall it be paid later than
March 15th of the fiscal year immediately following such fiscal year of
employment termination.

 

(c)                                  Survival.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 5 through 9 and
Section 11 will survive the termination of Executive’s employment and the
expiration or termination of the Term.

 

5.                                      Competition.  Executive acknowledges
that the Company will provide Executive with access to its Confidential
Information (as defined below). In consideration for the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information to Executive, the Company and Executive agree to the
following provisions against unfair competition, which Executive acknowledges
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment:

 

(a)                                 Executive shall not, at any time during the
Restriction Period, directly or indirectly engage in, have any equity interest
in or manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any part of any material portion of the Business (as defined
below) of the Company.  Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as Executive has no active participation
in the business of such entity.  The parties acknowledge that retail outlet
companies shall not be deemed competitive with the Company unless their primary
business is selling products competitive with those of the Company. 
“Materiality” for purposes of this paragraph will be measured only at the time
of Executive’s Date of Termination, provided that, if it is intended at such
time for the Company to (i) acquire another entity, such target entity shall
also be considered in the determination, or (ii) to enter into any other
business, such other business shall also be considered in the determination so
long as the Company has taken any substantial steps in furtherance of such
business during the Term.

 

(b)                                 Executive shall not, at any time during the
Restriction Period, except in the good faith performance of his duties with the
Company, directly or indirectly, recruit or otherwise solicit or induce any
employee, customer, other than a customer with regard to matters that are not
competitive under Section 5(a), or supplier of the Company (i) to terminate its
employment or arrangement with the Company, or (ii) to otherwise change its
relationship with the Company. Executive shall not, at any time during the
Restriction Period, directly or indirectly, either for Executive or for any
other person or entity, (x) solicit any employee of the Company to terminate his
or her employment with the Company, (y) employ any such individual during his or
her employment with the Company and for a period of six months after such
individual terminates his or her employment with the Company or (z) solicit any
vendor or business affiliate of the Company to cease to do business with the
Company.  The foregoing shall not be violated by general advertising not
specifically targeted at the prohibited group or by providing upon request of an
employee or a former employee a reference to any entity with which Executive is
not affiliated so long as Executive is not initially identifying the individual
to said entity.

 

6

--------------------------------------------------------------------------------


 

(c)                                  In the event the terms of this Section 5
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)                                 As used in this Section 5, (i) the term
“Company” shall include the Parent, the Company and the Company’s direct and
indirect subsidiaries, (ii) the term “Business” shall mean the business of the
Company and shall include, without limitation, the manufacturing, marketing
and/or retailing of vitamins, minerals and health supplements throughout the
world as such business may be expanded or altered by the Company during the
Term, provided, however, that the term “Business” shall not include any business
of the Company materially entered into after the Executive’s termination of
employment so long as the Company has not taken any substantial steps in
furtherance of such business during the Term; and (iii) the term “Restriction
Period” shall mean the period beginning on the Start Date and ending on the date
that is twelve (12) months following the Date of Termination.

 

(e)                                  Each of the Parties hereto agrees that at
no time during Executive’s employment by the Company or at any time within the
twelve-month period thereafter shall such Party (which, in the case of the
Company and Parent, shall mean their officers and the members of the Board and
Board of Directors of the Company) make, or cause or assist any other person to
make, with intent to damage, any public statement or other public communication
which impugns or attacks, or is otherwise critical, in any material respect, of,
the reputation, business or character of the other party (including, in the case
of Parent, any of its directors or officers).  Notwithstanding the foregoing,
nothing in this paragraph shall prevent the Company, Parent, Executive or any
other person from (i) responding to incorrect, disparaging or derogatory public
statements to the extent necessary to correct or refute such public statements,
or (ii) making any truthful statement (A) to the extent necessary in connection
with any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, (B) to the
extent required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
or authority to order or require such person to disclose or make accessible such
information, or (C) that is a normal comparative statement in the context of
advertising, promotion or solicitation of customers, without reference to
Executive’s prior relationship with the Company or Parent.

 

(f)                                   Executive represents that Executive’s
employment by the Company does not and will not breach any agreement with any
former employer, including any non-compete agreement or any agreement to keep in
confidence or refrain from using information acquired by Executive prior to
Executive’s employment by the Company.  During Executive’s employment by the
Company, Executive agrees that Executive will not violate any non-solicitation
agreements Executive entered into with any former employer or improperly make
use of, or disclose, any information or trade secrets of any former employer or
other third party, nor will Executive bring onto the premises of the Company or
use any unpublished documents or any property belonging to any former employer
or other third party, in violation of any lawful agreements with that former
employer or third party.  The Company represents that it will not require or
request

 

7

--------------------------------------------------------------------------------


 

Executive to breach any agreement with any former employer as to
non-competition, non-solicitation, confidentiality or restrictions of similar
nature that it is made aware of by Executive.

 

6.                                      Nondisclosure of Proprietary
Information.

 

(a)                                 Except in connection with the good faith
performance of Executive’s duties hereunder or pursuant to Sections 6(c) and
(e), Executive shall, in perpetuity, maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for Executive’s benefit or the benefit of any person, firm, corporation or other
entity any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information.  The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information, provided, that such
publishing of the Confidential Information shall not have resulted from
Executive directly or indirectly breaching Executive’s obligations under this
Section 6(a) or any other similar provision by which Executive is bound.  For
the purposes of the previous sentence, Confidential Information will not be
deemed to have been published or otherwise disclosed merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

(b)                                 Upon termination of Executive’s employment
with the Company for any reason, Executive will promptly deliver to the Company
all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents or
property of the Company or concerning the Company’s customers, business plans,
marketing strategies, products, property or processes.  Executive may retain and
utilize his rolodex and similar address books (hard copy or electronic)
containing only contact information.

 

(c)                                  Executive may respond to a lawful and valid
subpoena or other legal process but, to the extent permitted by applicable law,
(i) shall give the Company prompt notice thereof, (ii) upon request of the
Company, shall make available to the Company and its counsel the documents and
other information sought, as much in advance of the due date thereof as
reasonably possible, and (iii) shall reasonably assist such counsel at the
Company’s expense in resisting or otherwise responding to such process.

 

8

--------------------------------------------------------------------------------


 

(d)                                 As used in this Section 6 and Section 7, the
term “Company” shall include the Company and its direct and indirect
subsidiaries and the Parent.

 

(e)                                  Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 6(c) above),
(ii) disclosing information and documents to Executive’s attorney or tax adviser
for the purpose of securing legal or tax advice or to governmental taxing
authorities, (iii) disclosing Executive’s post-employment restrictions in this
Agreement or elsewhere in confidence to any potential new employer, or
(iv) retaining, at any time, Executive’s personal correspondence, Executive’s
personal contacts and documents related to Executive’s own personal benefits,
entitlements and obligations or disclosing personal documents or documents
related to Executive’s benefits to Executive’s spouse or financial adviser.

 

(f)                                   Any restrictive covenants or forfeiture
provisions contained in any equity plan or grant or other arrangement that
relate to the same type of limitations that are covered by Sections 5 and 6 that
are any broader than the related provisions of Sections 5 and 6 shall not be
applicable to Executive and the administrators of such plans shall waive any
such application to Executive.

 

7.                                      Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company.  Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company, and at its expense,
any assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall reasonably assist the Company,
upon reasonable request and at the Company’s expense, in obtaining, defending
and enforcing the Company’s rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

8.                                      Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to the Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

 

9

--------------------------------------------------------------------------------


 

9.                                      Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates, provided that the assignee delivers to Executive a written
assumption of the obligations hereunder.  The Company’s rights and obligations
may not otherwise be assigned hereunder.  This Agreement shall be binding upon
and inure to the benefit of the Company, Parent, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. 
None of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

 

10.                               Certain Definitions.

 

(a)                                 Affiliate.  “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended; provided, that, with respect to the Company, “Affiliate” shall not
include any Principal Stockholder or any portfolio companies of the relevant
Principal Stockholder.

 

(b)                                 Cause.  The Company shall have “Cause” to
terminate Executive’s employment hereunder upon:

 

(i)                                     The Executive’s willful misconduct with
regard to the Company that results in a significant adverse impact on the
Company; provided that no act or failure to act on Executive’s part will be
considered “willful” unless done, or omitted to be done, by Executive not in
good faith or without reasonable belief that his action or omission was in the
best interests of the Company;

 

(ii)                                  The Executive being indicted for,
convicted of, or pleading nolo contendere to, a felony or intentional crime
involving material dishonesty other than, in any case, vicarious liability or
traffic violations;

 

(iii)                               The Executive’s conduct involving the use of
illegal drugs;

 

(iv)                              The Executive’s failure to attempt in good
faith (other than when absent because of physical or mental incapacity) to
follow a lawful directive of the Board within the scope of his duties and
responsibilities as Chief Executive Officer and President of the Company within
ten (10) days after written notice of such failure; and/or

 

(v)                                 The Executive’s breach of any provision
contained in Sections 5 through 7, which continues beyond ten (10) days after
written demand for substantial performance is delivered to Executive by the
Company (to the extent that, in the reasonable judgment of the Board, such
breach can be cured by Executive), so long as the

 

10

--------------------------------------------------------------------------------

 

breach (which shall be deemed to refer to all breaches in this paragraph) is
(A) material and (B) results in a significant adverse impact on the Company.

 

The Executive shall not be terminated for “Cause” unless reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board, and thereafter whether or not an event
giving rise to “Cause” has occurred will be determined by the Board reasonably
and in good faith; provided that any such determination by the Board shall be
subject to de novo review by the arbitrator pursuant to Section 11(i) based on
the facts thereof.

 

(b)                                 Common Stock.  “Common Stock” shall mean the
non-voting common stock of Parent.

 

(c)                                  Date of Termination.  “Date of Termination”
shall mean (i) if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) — (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier; (iii) if Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(d)                                 Disability.  “Disability” shall have
occurred when the Executive has been unable to perform his material duties
because of physical or mental incapacity for a continuous period of at least 180
days in any 365 day period, as determined by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative,
with such agreement as to acceptability not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, a Disability termination shall be
deemed to occur earlier if, as a result of physical or mental incapacity,
Executive experiences a “separation from service” within the meaning of
Section 409A.

 

(e)                                  Good Reason.  Executive shall have “Good
Reason” to resign his employment within ninety (90) days after the occurrence of
any of the following without his prior written consent:

 

(i)                                     A material diminution in the nature or
scope of Executive’s responsibilities, duties or authority;

 

(ii)                                  The Company’s or Parent’s material breach
of this Agreement or other agreements with Executive which results in a
significant adverse impact upon Executive;

 

(iii)                               The relocation by the Company of Executive’s
primary place of employment with the Company by more than 50 miles from
Ronkonkoma, New York;

 

(iv)                              The failure of the Company to obtain the
assumption in writing delivered to Executive of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company; or

 

(v)                                 The failure of the Company to timely pay to
Executive any significant amounts due under the terms of this Agreement;

 

11

--------------------------------------------------------------------------------


 

in any case of the foregoing, that remains uncured after ten (10) business days
after Executive has provided the Company written notice that Executive believes
in good faith that such event giving rise to such claim of Good Reason has
occurred.

 

(f)                                   Person.  “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

 

(g)                                  Principal Stockholders.  “Principal
Stockholders” shall mean (i) Carlyle Partners V, L.P., a Delaware limited
partnership, Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V
Coinvestment A, L.P., a Delaware limited partnership, CP V Coinvestment B, L.P.,
a Delaware limited partnership, and CEP III Participations, SARL SICAR, and
(ii) any of their Affiliates to which (a) any of the Principal Stockholders
transfers Common Stock or (b) Parent issues Common Stock.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of New
York without reference to the principles of conflicts of law of the State of New
York or any other jurisdiction, and where applicable, the laws of the United
States.

 

(b)                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

(c)                                  Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile or certified or registered mail,
postage prepaid, as follows:

 

(i)                                     If to the Company:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, NY 11779

Attention:  General Counsel

Facsimile: (631) 567-7148

 

and copies to:

 

The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: Sandra Horbach

Elliot Wagner

Facsimile: (212) 813-4901

 

12

--------------------------------------------------------------------------------


 

(ii)                                  If to Executive, at the last address that
the Company has in its personnel records for Executive.

 

or at any other address as any Party shall have specified by notice in writing
to the other Parties hereto.

 

(d)                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement. 
Signatures delivered by facsimile shall be deemed effective for all purposes.

 

(e)                                  Entire Agreement.  The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and
supersede all prior understandings and agreements, whether written or oral.  The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

(f)                                   Amendments; Waivers.  This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Executive, a duly authorized officer of the Company and a duly
authorized officer of Parent.  By an instrument in writing similarly executed,
Executive, a duly authorized officer of the Company, or a duly authorized
officer of Parent may waive compliance by the other Parties hereto with any
specifically identified provision of this Agreement that each such other Party
was or is obligated to comply with or perform; provided, however, that such
waiver shall not operate as a waiver of, or estoppel with respect to, any other
or subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

(g)                                  No Inconsistent Actions.  The Parties
hereto shall not voluntarily undertake or fail to undertake any action or course
of action inconsistent with the provisions or essential intent of this
Agreement.  Furthermore, it is the intent of the Parties hereto to act in a fair
and reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

(h)                                 Construction.  This Agreement shall be
deemed drafted equally by all the Parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any Party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary, (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be

 

13

--------------------------------------------------------------------------------


 

deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.

 

(i)                                     Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New York, New York, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction; provided, however, that the Company or Executive shall be entitled
to seek a restraining order or injunction in any court of competent jurisdiction
to prevent any continuation of any violation of the provisions of Section 5, 6
or 7 of the Agreement, as applicable, and the Company, Parent and Executive
hereby consent that such restraining order or injunction may be granted without
requiring the Company to post a bond.  Only individuals who are (a) actively
engaged or have been actively engaged in the last 10 years in the practice of
law, including as in-house counsel or as a judge; and (b) on the AAA register of
arbitrators shall be selected as an arbitrator.  Within twenty (20) days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law.  It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable;
provided however, that the Parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration.  In
the event that an action is brought to enforce the provisions of this Agreement
pursuant to this paragraph, (x) if the arbitrator determines that Executive is
the prevailing party in such action, the Company shall be required to pay the
arbitrator’s full fees and expenses (but not the Executive’s legal fees), (y) if
the Company (or Parent) prevails in such action, Executive shall be required to
pay the arbitrator’s full fees and expenses (but not the Company’s or the
Parent’s legal fees) and (z) if, in the opinion of the arbitrator deciding such
action, there is no prevailing party, each party shall pay his or its own
attorney’s fees and expenses and the arbitrator’s fees and expenses will be
borne equally by the Parties thereto.

 

(j)                                    Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the Term, such provision shall be fully severable;
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

(k)                                 Withholding.  The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state,
local or foreign withholding or other taxes or charges which the Company is
required to withhold. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.

 

(l)                                     Section 409A.

 

(i)                                     General.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”)
and the regulations and guidance promulgated

 

14

--------------------------------------------------------------------------------


 

thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

 

(ii)                                  Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is designated under this Agreement as payable upon
Executive’s termination of employment shall be payable only upon Executive’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”) and, except as provided below, any such compensation
or benefits shall not be paid, or, in the case of installments, shall not
commence payment, until the sixtieth (60th) day following Executive’s Separation
from Service.  Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
sixtieth (60th) day following Executive’s Separation from Service and the
remaining payments shall be made as provided in this Agreement.

 

(iii)                               Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section 409A, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or to Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.  Any tax gross up payment, within
the meaning of Section 409A, provided for in this Agreement shall be made by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes, provided that, Executive
provides the Company with a reimbursement request reasonably promptly following
the date such tax is due.

 

(iii)                               Expense Reimbursements.  To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request reasonably
promptly following the date the expense is incurred, the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during one
taxable year shall not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; provided however, that the
foregoing shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect. 
Executive’s right to reimbursement, or in-kind benefits, under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

15

--------------------------------------------------------------------------------


 

(v)                                 Installments.  Executive’s right to receive
any installment payments under this Agreement, including without limitation any
salary continuation payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  To the extent any deferred
compensation is intended to comply with and be subject to Section 409A (as
opposed to any exception thereto), the Company may accelerate any such deferred
compensation as long as such acceleration would not result in additional tax or
interest pursuant to Section 409A and as long as such acceleration is permitted
by Section 409A.  The decision as to when to make any payment within any
specified time period shall solely be that of the Company.

 

(m)                             Indemnification.  Executive shall receive
indemnification protection pursuant to the indemnification agreements attached
hereto as Exhibits C and D.

 

(n)                                 No Mitigation; No Offset.  The Executive
shall not be required to seek other employment or otherwise mitigate the amount
of any payments to be made by the Company pursuant to this Agreement. The
payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination or otherwise. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.

 

(o)                                 Joint and Several Liability.  The Company
and the Parent shall be jointly and severally liable for all obligations of each
hereunder.

 

12.                               Section 280G

 

(a)                                 So long as the Company is described in
Section 280G(b)(5)(A)(ii)(I) of the Code, if any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code), to the Executive or for the
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
the Executive’s employment with the Company or a change in ownership or
effective control of the Company or of a substantial portion of its assets,
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then, to the extent, if any, Executive elects to waive the right
to receive such payments or benefits unless shareholder approval is obtained in
accordance with Section 280G(b)(5)(B) of the Code, the Company shall use its
commercially reasonable best efforts to prepare and deliver to its stockholders
the disclosure required by Section 280G(b)(5)(B) of the Code with respect to the
Payments and to obtain the approval of the Company’s stockholders in accordance
with Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R.
§1.280G-1.

 

(b)                                 In the event that (i) the Executive is
entitled to receive any payments or benefits, whether payable, distributed or
distributable pursuant to the terms of this Agreement or otherwise, that
constitute “excess parachute payments” within the meaning of Section 280G of the
Code, and (ii) the net after tax amount of such payments, after the Executive
has paid all

 

16

--------------------------------------------------------------------------------


 

taxes due thereon (including, without limitation, taxes due under Section 4999
of the Code) is less than the net after-tax amount of all such payments and
benefits otherwise due to the Executive in the aggregate, if such aggregate
payments and benefits were reduced to an amount equal to 2.99 times the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), then
the aggregate amount of such payments and benefits payable to Executive shall be
reduced to an amount that will equal 2.99 times the Executive’s base amount.  To
the extent such aggregate parachute payment amounts are required to be so
reduced, the parachute payment amounts due to the Executive (but no non
-parachute payment amounts) shall be reduced in the following order:
(i) payments and benefits due under Section 4 of this Agreement shall be reduced
(if necessary, to zero) with amounts that are payable last reduced first;
(ii) payments and benefits due in respect of any equity fully valued (or only
reduced by a present value factor) for purpose of the calculation to be made
under Section 280G calculation of the Code for purposes of this Section 12 (the
“280G Calculation”) in reverse order of when payable; and (iii) payments and
benefits due in respect of any options or stock appreciation rights with regard
to Common Stock or equity securities valued under the 280G Calculation based on
time of vesting shall be reduced in an order that is most beneficial to the
Executive.

 

(c)                                  The determinations to be made with respect
to this Section 12 shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Executive.  The
Company shall be responsible for all charges of the Accountant.

 

(d)                                 In the event that the Internal Revenue
Service or court ultimately makes a determination that the excess parachute
payments or the base amount is an amount other than as determined initially, an
appropriate adjustment shall be made with regard to Section 12(a) or (b) above,
as applicable to reflect the final determination and the resulting impact.

 

(e)                                  The provisions of Sections 12(a), (b),
(c) and (d) shall override provisions as to cutback below the 2.99 level in any
equity plan or grant or any other arrangement, including without limitation
Section 8.4 of the Equity Incentive Plan of Alphabet Holding Company, Inc.

 

13.                               Employee Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

 

By:

/s/ Sandra Horbach

 

 

Name: Sandra Horbach

 

 

Title:   Director (Chairman)

 

 

 

PARENT

 

 

 

 

 

By:

/s/ Sandra Horbach

 

 

Name: Sandra Horbach

 

 

Title:   Director (Chairman)

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Steven Cahillan

 

 

Steven Cahillane

 

[Signature Page to Steven Cahillane Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Stock Option Agreement

 

19

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and among Alphabet Holding
Company, Inc., a Delaware corporation (“Parent”), Parent’s wholly-owned
subsidiary, NBTY, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Steven Cahillane (the “Employee”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of August 18, 2014 (the “Employment Agreement”); and

 

WHEREAS, in connection with Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective
                  , 20      , the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
Employee may have against the Company, Parent, and any of the Releasees as
defined below, arising out of or in any way related to Employee’s employment
with or separation from the Company or its subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on Employee’s execution and non-revocation of this
Agreement, and in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

1.                                      Severance Payments; Salary and
Benefits.  The Company agrees to provide Employee with the severance payments
and benefits described in Section 4(b) of the Employment Agreement, payable at
the times set forth in, and subject to the terms and conditions of, the
Employment Agreement. In addition, to the extent not already paid, and subject
to the terms and conditions of the Employment Agreement, the Company shall pay
or provide to Employee all other payments or benefits described in
Section 3(c) of the Employment Agreement, subject to and in accordance with the
terms thereof.

 

2.                                      Release of Claims.  Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company, Parent, any of their direct or
indirect subsidiaries and affiliates (including, without limitation, TC Group,
L.L.C. and its affiliated entities), and, in their capacities related to the
foregoing, any of their current and former officers, directors, equity holders,
managers, employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his own behalf and on behalf of
any of Employee’s affiliated companies or entities and any of their respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement
(as defined in Section 7 below) with respect to Employee’s

 

20

--------------------------------------------------------------------------------


 

employment or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship,
including, without limitation:

 

(a)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of any shares of stock or
other equity interests of the Company or any of its affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law (except as provided hereafter);

 

(b)                                 any and all claims for wrongful discharge of
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(c)                                  any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the New York City Human Rights Law;

 

(d)                                 any and all claims for violation of the
federal or any state constitution;

 

(e)                                any and all claims arising out of any other
laws and regulations relating to employment or employment discrimination;

 

(f)                                   any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(g)                                  any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Notwithstanding any preceding provision, this release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the

 

21

--------------------------------------------------------------------------------


 

Company’s group benefit plans pursuant to the terms and conditions of COBRA, and
does not release claims to any benefit entitlements vested as the date of
separation of Employee’s employment, rights with regard to any vested equity or
equity that remains eligible to vest following the termination date in
connection with a “Liquidity Event” (including under any stockholders agreement
governing such equity and any side letter relating thereto), any rights to
indemnity and coverage under the Company’s directors and officers insurance
policies, any rights under the Indemnification Agreements with the Parent and
the Company, any rights to indemnification pursuant to the provisions of the
Bylaws of the Parent and the Company, any claims pursuant to Sections 3(c),
4(b) and 4(c) of the Employment Agreement, any claim or right that arises after
the date of this Form of Release, any right or claim that Employee may have to
obtain contribution as permitted by law in the event of entry of judgment
against Employee as a result of any act or failure to act for which Employee and
the Company or Parent are jointly liable, and any rights Employee may have to
enforce the terms of this Form of Release.

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA.  Employee understands and acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that he has been advised by this writing that:  (a) he should consult with an
attorney prior to executing this Agreement; (b) he has at least 21 days within
which to consider this Agreement; (c) he has 7 days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

4.                                      Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification.  This Agreement
may only be amended in a writing signed by Employee, a duly authorized officer
of the Company and a duly authorized officer of Parent.

 

6.                                      Governing Law; Dispute Resolution.  This
Agreement shall be subject to the provisions of Sections 11(a) and 11(i) of the
Employment Agreement.

 

7.                                      Effective Date.  If Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then the Employee has seven days after he signs this Agreement to
revoke it and this Agreement will become effective on the eighth day after

 

22

--------------------------------------------------------------------------------


 

Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by the Employee before that date (the “Effective Date”).

 

8.                                      Voluntary Execution of Agreement. 
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company,
Parent or any third party, with the full intent of releasing all of his claims
against the Company, Parent and any of the other Releasees.  Employee
acknowledges that:  (a) he has read this Agreement; (b) he has not relied upon
any representations or statements made by the Company or Parent that are not
specifically set forth in this Agreement; (c) he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel; (d) he understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) he is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Dated:

 

 

COMPANY (or any successor thereto)

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

PARENT (or any successor thereto)

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Steven Cahillane

 

23

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Company Indemnification Agreement

 

24

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Parent Indemnification Agreement

 

25

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Relocation Policy for NBTY

 

26

--------------------------------------------------------------------------------
